Citation Nr: 1035296	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-38 182	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected right shoulder disability.

2.  Entitlement to an increased rating for the Veteran's low back 
disability, rated as 40 percent disabling from May 1, 2005, and 
as 20 percent disabling from December 1, 2008.  

3.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected right lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1985 to October 1985 and 
from March 1990 to April 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In April 2010 the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  A transcript of that proceeding is 
of record and has been associated with the claims file.  

The Board notes that a June 2009 rating decision granted 
entitlement to service connection for right lower extremity 
radiculopathy.  No Notice of Disagreement (NOD) or Substantive 
Appeal has been received with regard to this issue.  
Nevertheless, the Board considers that issue to be inextricably 
intertwined with the Veteran's claim of entitlement to a higher 
rating for his service-connected low back disorder.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The issues of entitlement to an increased rating for the 
Veteran's low back disability and entitlement to an increased 
rating for the Veteran's service-connected right lower extremity 
radiculopathy are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

In March 2010, in a written and signed statement and prior to the 
promulgation of a decision on the appeal, the Veteran notified 
the Board that he wished to withdraw his appeal on the issue of 
entitlement to a rating in excess of 20 percent for his service-
connected right shoulder disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran on the issue of entitlement to a rating in excess of 20 
percent for a service-connected right shoulder disability have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran first claimed entitlement to service connection for a 
right shoulder disability in April 2000.  A June 2000 rating 
decision granted entitlement to service connection for that 
condition and assigned a 10 percent rating effective from April 
25, 2000, the day that the Veteran first filed his claim.  

In September 2002 the Veteran claimed entitlement to a rating in 
excess of 10 percent.  A May 2003 rating decision continued the 
10 percent rating.  The Veteran again claimed entitlement to a 
rating in excess of 10 percent in July 2004.  A December 2004 
rating decision increased the Veteran's rating from 10 percent to 
20 percent, effective from July 28, 2004.  

In March 2005 the Veteran claimed entitlement to a rating in 
excess of 20 percent for his right shoulder disability.  A July 
2005 rating decision denied entitlement to a rating in excess of 
20 percent.  The Veteran submitted a Notice of Disagreement (NOD) 
in December 2005.  The RO issued a Statement of the Case (SOC) in 
November 2006, and the Veteran filed a Substantive Appeal (VA 
Form 9) in December 2006.  

In correspondence from March 2010 the Veteran specifically 
indicated t hat he wished to withdraw his appeal concerning the 
issue of entitlement to a rating in excess of 20 percent for his 
service-connected right should disability.  Under 38 U.S.C.A. 
§ 7105 (West 2002), the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn on the 
record during a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).

The Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to a rating in excess of 20 percent for his 
service-connected right shoulder disability.  As a result, there 
remains no allegations of error of fact or law for appellate 
consideration on that particular issue.  Accordingly, the Board 
does not have jurisdiction to review that issue and it is 
dismissed.


ORDER

The appeal concerning the issue of entitlement to a rating in 
excess of 20 percent for the Veteran's service-connected right 
shoulder disability is dismissed. 


REMAND

The Veteran has also claimed entitlement to higher ratings for 
his service-connected low back disorder and lower extremity 
radiculopathy.  A review of the claims file reveals that further 
action on the claim is necessary prior to final appellate review.  
Accordingly, further appellate consideration will be deferred and 
this matter is remanded for further action as described below.

The Veteran first claimed entitlement to service connection for a 
back disability in April 2000.  In a June 2000 rating decision 
the RO granted entitlement to service connection for a low back 
disorder and assigned a 10 percent rating effective from April 
25, 2000, the day following the Veteran's release from active 
service.  In September 2000 the Veteran claimed entitlement to a 
higher rating for that condition.  A May 2002 rating decision 
granted entitlement to a rating of 20 percent, effective from 
September 21, 2000, the date of the Veteran's claim.  

In September 2002 and July 2004 the Veteran again claimed 
entitlement to a higher rating.  May 2003 and December 2004 
rating decisions both denied entitlement to a rating in excess of 
20 percent.  

In December 2004 the Veteran filed a claim for entitlement to a 
temporary 100 percent rating based on surgical convalescence.  A 
January 2005 rating decision granted entitlement to a temporary 
100 percent rating from December 20, 2004, and a February 2005 
rating decision extended that entitlement to April 31, 2005.  
Thereafter, beginning on May 1, 2005, a 20 percent rating was 
assigned.  

In February 2005 the Veteran again claimed entitlement to a 
rating in excess of 20 percent for his low back disorder.  A July 
2005 rating decision granted entitlement to a 40 percent rating 
effective from May 1, 2005.  This decision was confirmed in a 
December 2005 rating decision.  Later that month the Veteran 
filed a Notice of Disagreement (NOD).  A Statement of the Case 
(SOC) was issued in November 2006 and the Veteran filed a 
Substantive Appeal (VA Form 9) in December 2006.  

In November 2007 the RO proposed to reduce the Veteran's rating, 
and in a September 2008 rating decision the RO assigned a 20 
percent rating effective from December 1, 2008.  

As indicated above, the Board has also taken jurisdiction of the 
Veteran's claim for a rating in excess of 20 percent for service-
connected radiculopathy as this claim is inextricably intertwined 
with the Veteran's degenerative disc disease.  The Veteran's 
filed a claim for entitlement to service connection for 
radiculopathy in October 2008.  A rating decision issued that 
that month granted entitlement to right lower extremity 
radiculopathy and assigned a 20 percent rating effective from 
October 3, 2008.  

The Veteran has argued that the evaluations assigned for those 
conditions do not accurately reflect their severity.  Most 
recently, during the Veteran's April 2010 hearing before a 
Veterans Law Judge, the Veteran indicated that his back disorder 
and radiculopathy were worse than previously indicated.  In 
addition, during the April 2010 hearing the Veteran indicated 
that he was about to undergo a surgical procedure as treatment 
for his back disorder.  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability is 
worse than when previously rated, and the available evidence is 
too old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Although the most recent 
VA examination was performed in December 2009, less than a year 
ago, the Board finds that a new examination is necessary to reach 
a decision on the Veteran's claim as it is likely that the 
Veteran's disability picture has changed since that time.    

In addition, the Board notes that VA treatment records and a VA 
examination were associated with the claims file after the 
issuance of the most recent Statement of the Case (SOC) in June 
2009.  Therefore, it has not been considered by the RO in 
compliance with 38 C.F.R. § 10.1304 (200).  No waiver of initial 
RO consideration is currently of record and the evidence is not 
duplicative of other evidence in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and 
ask him to provide information on all 
treatment records for his low back disability 
since April 2010.  If the Veteran indicates 
that he has received any other treatment or 
evaluations, the RO/AMC should obtain and 
associate those records with the claims file.  
Any negative responses received must be 
associated with the claims file.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for a comprehensive VA 
examination to determine the current nature 
and severity of his low back disability.  The 
examiner is requested to review the claims 
file, and following this review and 
examination, the examiner should report 
complaints and clinical findings pertaining 
to the Veteran's low back disability in 
detail, including range of motion studies.  
The examiner should also indicate whether the 
Veteran has additional functional loss due to 
flare-ups, fatigability, incoordination, and 
pain on movement pursuant to DeLuca v. Brown, 
8 Vet. App. 202 (1995).  If the examiner 
finds that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such limitation 
of motion should be stated in degrees.  
Notation should also be made as to the degree 
of functional impairment attributable to the 
Veteran's low back disability.  A clear 
rationale must be provided for all opinions 
expressed and a discussion of the facts and 
principles involved would be of considerable 
assistance to the Board.  Furthermore, the 
examiner should identify all chronic 
neurologic manifestations of the Veteran's 
service-connected low back disability and 
express their level of severity (i.e., 
slight, moderate, moderately severe, severe).  
If possible, the examiner should delineate 
any impairment or dysfunction attributable to 
any other cause.

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


